Citation Nr: 1546130	
Decision Date: 10/30/15    Archive Date: 11/10/15

DOCKET NO.  14-17 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUES

1.  Entitlement to an evaluation higher than 10 percent for the service-connected left knee disability.

2.  Entitlement to service connection for disability of the thoracolumbar spine, to include as secondary to the service-connected left hip disability.

3.  Entitlement to service connection for right lower extremity radiculopathy, to include as secondary to the service-connected left hip disability.



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel




INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).  

The Veteran served on active duty from December 1958 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee that in relevant part continued a current 10 percent rating for the service-connected osteoarthritis of the left knee.  

Also on appeal is a January 2014 rating decision that denied service connection for degenerative joint disease (DJD) of the lumbar spine with stenosis, claimed as a back condition in general, and also denied service connection for right lower extremity radiculopathy, claimed as thoracic radiculopathy.  While the RO closed the appeal in VACOLS for failure to submit a timely substantive appeal following issuance of the March 10, 2015 statement of the case (SOC), the Board notes there is a report of contact from May 1, 2015 in which the Veteran reported he did not receive the SOC and requested an extension of time to file the substantive appeal.  It was noted the SOC was remailed to the Veteran.  On June 10, 2015, the Veteran's substantive appeal of VA Form 9 was received.  Accordingly, the Board concludes these issues are properly in appellate status. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In regard to the issue of evaluation of the Veteran's left knee disability, the last VA examination of record was performed in December 2010, nearly five years ago.  In May 2012 Dr. MJC submitted a letter to VA that characterized the Veteran's left knee disability as "profoundly disabling" and cited range of motion (ROM) for the knee suggesting a decrease in function since the VA examination.  The Board accordingly finds that a current VA examination is warranted. 

On the substantive appeal filed on his claims for service connection for a disability of the thoracolumbar spine and for right lower extremity radiculopathy, the Veteran requested a videoconference hearing before the Board.  Because such hearings are scheduled by the RO, remand is required.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a videoconference hearing in accordance with his request.  A copy of the letter advising the Veteran of the time and place to report should be associated with the claims file. 

2.  Request updated VA treatment records and associate them with the claims file. 

3.  Afford the Veteran a VA examination of the left knee, to assess the current severity of his service-connected disability.  The examiner should review the Veteran's electronic claims folder and should perform any indicated diagnostic studies, to specifically include range of motion studies.  All symptomatology associated with the left knee should be reported.  The examiner should particularly note the occupational impairment caused by the left knee disability. 

4.  Then, readjudicate the issue of evaluation of the     left knee disability.  If the benefit sought on appeal remains denied, furnish the Veteran with a Supplemental Statement of the Case afforded him an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




